Case 1:19-cv-00328-TMT-MEH Document 87 Filed 02/17/21 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  CIVIL ACTION NO.: 1:19-cv-00328-TMT-MEH

  MICHAEL ABBONDANZA; and
  TAVIN FOODS, INC.,

                 Plaintiffs,

  v.

  JASON WEISS;
  WEISS LAW GROUP, P.A.;
  BRETT HUFF;
  RICHARD LESLIE;
  HUFF AND LESLIE, L.L.P.;
  PETER LEINER; and
  GIOVANIA PALONI,

              Defendants.
  ______________________________________________________________________________

  MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR WEISS DEFENDANTS –
                            MICHAEL L. HUTCHINSON
  ______________________________________________________________________________

         COMES NOW Michael L. Hutchinson of the law firm Treece Alfrey Musat P.C., and

  pursuant to D.C.COLO.LAttyR 5(b) hereby moves to withdraw as counsel of record for

  Defendants Jason Weiss, Weiss Law Group, P.A. and Peter Leiner (the “Weiss Defendants”)

  stating as follows:

         1.      Weiss Defendants currently have two attorneys of record: Joel B. Rothman, and

  Michael L. Hutchinson.

         2.      Mr. Hutchinson has taken a leave of absence from the practice of law for non-case

  related reasons, and as such cannot continue representing Weiss Defendants in the herein matter.
Case 1:19-cv-00328-TMT-MEH Document 87 Filed 02/17/21 USDC Colorado Page 2 of 3




         3.      Weiss Defendants have been advised of, and consent to, Mr. Hutchinson’s

  withdrawal as counsel of record in this case, and a copy of this motion is being served on Weiss

  Defendants as required by thew Local Rules.

         4.      Mr. Rothman will continue as lead counsel for Weiss Defendants, and there is no

  prejudice worked on them or any other party to this litigation by allowing Mr. Hutchinson’s

  withdrawal.

         WHEREFORE, undersigned requests that the Court GRANT this motion and terminate

  Michael L. Hutchinson as counsel of record for Defendants Jason Weiss, Weiss Law Group, P.A.

  and Peter Leiner at the Court’s earliest opportunity.

         Respectfully submitted this 17th day of February, 2021.

                                                s/ Michael L. Hutchinson
                                                TREECE ALFREY MUSAT P.C.
                                                633 17th Street, Suite 2200
                                                Denver, CO 80202
                                                (303) 292-2700
                                                (303) 295-0414 FAX
                                                hutch@tamlegal.com




                                                   2
Case 1:19-cv-00328-TMT-MEH Document 87 Filed 02/17/21 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that, on this 17th day of February, 2021, I filed the foregoing on the
  CM/ECF system, which will send notification of said filing to the following email addresses:

  Courtenay Patterson, Esq.
  Law Offices of Courtenay Patterson
  courtenay.patterson@gmail.com

  Joel B. Rothman, Esq.
  SRIPLAW
  joel.rothman@sriplaw.com

  Franz Hardy, Esq.
  Maral J. Shoaei, Esq.
  Gordon Rees Scully Mansukhani, LLP
  fhardy@grsm.com
  mshoaei@grsm.com

  And by email to:

  Jason S. Weiss, Esq.
  Weiss Law Group, P.A.
  jason@jswlawyer.com

                                              s/ Ronda Frazier
                                              Ronda Frazier




                                                 3
